                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

DAVID DICKENS, ET AL.,                            §
                                                  §
        Plaintiffs,                               §
                                                  §
v.                                                §   CASE NO. 4:17-CV-642
                                                  §   JUDGE MAZZANT/JUDGE JOHNSON
                                                  §
J.G. WENTWORTH HOME LENDING,                      §
LLC,                                              §
                                                  §
        Defendant.                                §


                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the United States Magistrate Judge pursuant to 28

U.S.C. § 636. On September 12, 2018, the report of the Magistrate Judge was entered (Dkt. #106)

containing proposed findings of fact and recommendations that the Stipulation of Voluntary

Dismissal of Claims of Opt-In Plaintiffs YaTonshia Barnes, James Byers, Steven Carden, Hussein

Dabaja, Patrick Guilliams, Jason Haynes, Jason Jones, Nicolas Levy, Edward Martin, Shaunelle

Rawlins, Matthew Schulman, and Jay Thompson (the “Stipulation of Dismissal”) (Dkt. #105)

should be granted. See Dkt. #106. Additionally, the report recommended the parties bear in full

their own costs, expenses, and attorneys’ fees incurred in connection with these opt-in Plaintiffs’

dismissals. See Dkt. #106 at 2.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the
    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

            Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that the

    Stipulation of Dismissal (Dkt. #105) is GRANTED, and all of the claims asserted by YaTonshia

    Barnes, James Byers, Steven Carden, Hussein Dabaja, Patrick Guilliams, Jason Haynes, Jason

    Jones, Nicolas Levy, Edward Martin, Shaunelle Rawlins, Matthew Schulman, and Jay Thompson

.   against Defendant J.G. Wentworth Home Lending, LLC are DISMISSED WITH PREJUDICE.

    Each party shall bear its own attorneys’ fees and costs incurred in connection with dismissal of

    these opt-in Plaintiffs.

            IT IS SO ORDERED.
            SIGNED this 5th day of December, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   2
